TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00341-CV


Robert Loiseau, Special Deputy Receiver  for American Benefit Plans, et al., Appellants (1)

v.


Team Link Corp., Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. GN304388, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	This appeal was abated to allow the parties to conduct settlement negotiations.  The
parties have informed us that they have now settled their dispute and move to dismiss the appeal. 
We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.2(a).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Joint Motion
Filed:   November 4, 2004
1.        All of the appellants are enumerated in the judgment.